Citation Nr: 0927331	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  08-24 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to restoration of a 40 percent rating for a 
low back disorder which was reduced to 20 percent disabling 
effective from March 1, 2008.

2.  Entitlement to restoration of a 30 percent rating for 
left femoral nerve neuropathy which was reduced to 20 percent 
disabling effective from March 1, 2008.

3.  Entitlement to restoration of a total disability rating 
based on individual unemployability (TDIU) which was 
terminated effective from March 1, 2008.

4.  Entitlement to a rating in excess of 20 percent for a low 
back disorder for the period from March 1, 2008.

5.  Entitlement to a rating in excess of 20 percent for left 
femoral nerve neuropathy for the period from March 1, 2008.

6.  Entitlement to an extra-schedular rating pursuant to 
38 C.F.R. § 3.321 (2008) for the Veteran's low back disorder 
for the period from March 1, 2008.

7.  Entitlement to an extra-schedular rating pursuant to 
38 C.F.R. § 3.321 for the Veteran's left femoral nerve 
neuropathy for the period from March 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In April 2009, the Veteran and his wife 
testified at a hearing before the undersigned.  A transcript 
of that hearing has been associated with the record.  This 
appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issues of entitlement to extra-schedular ratings are 
being remanded and are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 2004 rating decision assigned the Veteran's 
low back disorder a 40 percent rating effective from June 23, 
2004, granted service connection for left femoral nerve 
neuropathy and assigned it a 30 percent rating effective from 
May 29, 2004, and granted him a TDIU effective from June 23, 
2004.

2.  An October 2007 rating decision proposed reducing the 
Veteran's ratings for his low back disorder and left femoral 
nerve neuropathy to 10 percent and terminating his TDIU.  In 
a letter dated October 15, 2007, the RO notified the Veteran 
of the reason for these proposals.

3.  On December 19, 2007, the RO issued a decision that 
implemented the proposed reductions and termination and 
assigned March 1, 2008, as the effective date for the 10 
percent ratings for the low back disorder and left femoral 
nerve neuropathy as well as for the termination of the TDIU.  
In a letter dated December 31, 2007, the RO notified the 
Veteran of the above decision.  

4.  In June 2008, the RO issued a decision that re-rated both 
the Veteran's low back disorder and left femoral nerve 
neuropathy as 20 percent disabling effective from March 1, 
2008.

5.  The record shows that the 40 percent rating for the low 
back disorder, the 30 percent rating for the left femoral 
nerve neuropathy, and the TDIU had been in effect for less 
than 5 years.  

6.  As to the Veteran's low back disorder, the preponderance 
of the competent and credible evidence does not show that at 
the time of the December 2007 rating reduction it was 
manifested by forward flexion of the thoracolumbar spine 
limited to 30 degrees or less even taking into account his 
complaints of pain, favorable ankylosis of the entire 
thoracolumbar spine, or incapacitating episodes.

7.  As to the Veteran's left femoral nerve neuropathy, the 
preponderance of the competent and credible evidence does not 
show that at the time of the December 2007 rating reduction 
it was manifested by severe incomplete paralysis of the 
anterior crural nerve.

8.  As to the Veteran's TDIU, at the time of the December 
2007 termination he had two service-connected disabilities 
with a total combined disability rating of 40 percent and did 
not meet the schedular thresholds for a TDIU; had obtained a 
college degree in computers and work experience as a 
dispatcher, in the restaurant industry, and the hotel 
industry; and was not precluded from securing and following 
some form of substantially gainful employment consistent with 
his education and work experience as a result of his service-
connected disabilities.

9.  From March 1, 1998, the preponderance of the competent 
and credible evidence does not show that the Veteran's low 
back disorder is manifested by forward flexion of the 
thoracolumbar spine limited to 30 degrees or less even taking 
into account his complaints of pain, favorable ankylosis of 
the entire thoracolumbar spine, or incapacitating episodes.

10.  From May 22, 2008, the preponderance of the competent 
and credible evidence shows that the Veteran's left femoral 
nerve neuropathy is manifested by severe incomplete paralysis 
of the anterior crural nerve.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 40 percent rating for a 
low back disorder have not been met.  38 U.S.C.A. § 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 
3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5243 (2008).

2.  The criteria for restoration of a 30 percent rating for 
left femoral nerve neuropathy have not been met.  38 U.S.C.A. 
§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.105, 3.159, 4.1, 4.2, 4.7, 4.59, 4.71a, 4.123, 4.124, 
4.124a, Diagnostic Codes 5243, 8526 (2008).

3.  The criteria for restoration of a TDIU have not been met.  
38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.105, 3.159, 3.344 (2008).

4.  The criteria for a rating in excess of 20 percent for a 
low back disorder have not been met at any time since 
March 1, 2008.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.105, 3.159, 4.1, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5243 (2008).

5.  The criteria for a 30 percent rating for left femoral 
nerve neuropathy have not been met since May 22, 2008.  
38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.105, 3.159, 4.1, 4.2, 4.7, 4.59, 4.71a, 4.123, 
4.124, 4.124a, Diagnostic Codes 5243, 8526 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In increased rating claims, the United States Court of 
Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) determined that VA's duty to 
assist specifically includes the following: (1) notification 
that the claimant must provide (or ask the Secretary to 
obtain), medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) at least general notice of any specific measurement or 
testing requirements needed for an increased rating if the 
Diagnostic Code contains rating criteria that would not be 
satisfied by demonstrating only a general worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life; 
(3) notification that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

As to the restoration claims, the Board finds that the 
Veteran was provided adequate 38 U.S.C.A. § 5103(a) notice in 
an October 2007 letter.  Moreover, even if the Veteran was 
not provided with adequate 38 U.S.C.A. § 5103(a) notice in 
this case, the Board finds this error is harmless because a 
reasonable person from reading the October 2007 letter along 
with the October 2007 and December 2007 rating decisions and 
July 2008 statement of the case would understand what was 
needed to support the appeal because they notified the 
claimant of the proposed reduction/termination, explained the 
legal criteria governing the issue, notified the Veteran of 
the evidence that had been considered in connection with the 
proposed reduction/termination, and the basis for the 
reduction/termination.  They also informed the Veteran that 
he could submit medical or other evidence to show that the RO 
should not make the change and informed him that if the RO 
did not receive additional evidence within 60 days it would 
reduce/terminate his evaluations.  38 C.F.R. §§ 3.105, 4.1; 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); 
cert. granted sub nom. Peake v. Sanders, 76 U.S.L.W. 3654 
(U.S. June 16, 2008) (No. 07-1209); rev'd, Shinseki v. 
Sanders, 566 U.S. ____ (2009).

As to the increased rating claims, the Board finds that the 
letters provided the Veteran in March 2008 and May 2008 
provided him with adequate 38 U.S.C.A. § 5103(a) notice 
including notice in accordance with the Court's holdings in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) and Vazquez-
Flores, supra.

As to any timing problems associated with this notice, the 
Board finds that providing the Veteran with adequate notice 
in the March 2008 and May 2008 letters followed by a 
readjudication of the claim in the July 2008 statement of the 
case "cures" any timing problem associated with inadequate 
notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Moreover, the Board finds that even if the Veteran was not 
provided adequate Vazquez-Flores notice, the lack of notice 
is harmless because a reasonable person could be expected to 
understand what was required to prevail on his appeal from 
reading the above letters as well as the June 2008 rating 
decision and July 2008 statement of the case.  See Sanders, 
supra.

Regarding VA's duty to assist, the RO obtained and associated 
with the record all identified and available records 
including the Veteran's VA medical records, records held by 
the Social Security Administration (SSA), and private 
treatment records from Norfolk Medical Group.  The Veteran 
was also provided several VA examinations pursuant to 
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examinations obtained in this case is 
more than adequate, as the medical opinions and findings 
contained therein are predicated on a full review of the 
Veteran's claims file.  The examination reports consider all 
of the pertinent evidence of record and statements of the 
appellant, and provide a complete rationale for the opinions 
stated.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  The Board finds that there are no 
identified, available, and pertinent evidence which are not 
currently part of the claims files.   38 U.S.C.A. § 5103A(d); 
McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

Hence, VA has fulfilled its duty to assist the Veteran in the 
prosecution of his claims and adjudication of this appeal may 
go forward.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  

The Restoration Claims

The Veteran and his representative contend that the 
claimant's service-connected low back disorder and left 
femoral nerve neuropathy had not improved and that the 40 
percent and 30 disability ratings should be restored.  They 
also ask that the Veteran's TDIU be restored because the 
claimant remains unemployable due to service connected 
disabilities.  It is also requested that the veteran be 
afforded the benefit of the doubt. 

An October 2004 rating decision assigned the Veteran's low 
back disorder a 40 percent rating effective from June 23, 
2004, granted service connection for left femoral nerve 
neuropathy and assigned it a 30 percent rating effective from 
May 29, 2004, and granted him a TDIU effective from June 23, 
2004.  An October 2007 rating decision proposed reducing the 
Veteran's ratings for his low back disorder and left femoral 
nerve neuropathy to 10 percent and terminating his TDIU.  In 
a letter dated October 15, 2007, the RO notified the Veteran 
of the reason for these proposals.  On December 19, 2007, the 
RO issued a decision that implemented the proposed reductions 
and termination and assigned March 1, 2008, as the effective 
date for the 10 percent ratings for the low back disorder and 
left femoral nerve neuropathy as well as the termination of 
the TDIU.  In a letter dated December 31, 2007, the RO 
notified the Veteran of the above decision.  In June 2008, 
the RO issued a decision that re-rated the Veteran's low back 
disorder and left femoral nerve neuropathy as 20 percent 
disabling effective from March 1, 2008.

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability and 
the termination of a TDIU when considered warranted by the 
evidence, but only after following certain procedural 
guidelines.  See also 38 C.F.R. § 4.1 (a disability may 
require re-ratings over time in accordance with changes in 
law, medical knowledge, and the Veteran's condition).  

As stated above, the Veteran was notified of the RO's intent 
to reduce his ratings for his low back disorder and left 
femoral nerve neuropathy as well as terminate his TDIU by a 
letter dated October 15, 2007.  Thereafter, he was afforded 
an opportunity to have a pre-determination hearing, and given 
at least 60 days in which to present additional evidence.  
See 38 C.F.R. § 3.105(e), (h).  Final action to reduce the 
ratings for his low back disorder and left femoral nerve 
neuropathy as well as terminate his TDIU were taken pursuant 
to 38 C.F.R. § 3.105(e) in a December 19, 2007, decision.  
The Veteran was informed of this decision by a letter dated 
December 31, 2007.  The rating reductions and TDIU 
termination were made effective beginning March 1, 2008.  

Consequently, the Board finds that the RO did not violate any 
of the procedures required under § 3.105--the Veteran was 
notified of his rights, given an opportunity for a hearing 
and time to respond, and the rating reductions and TDIU 
termination were made effective no sooner than permitted 
("the last day of the month in which a 60-day period from 
the date of notice to the beneficiary of the final action 
expires").  38 C.F.R. § 3.105(e).  

It should also be pointed out that the rating reductions and 
TDIU termination, taken within less than five years from the 
award of the ratings and TDIU in the October 2004 rating 
decision, are not governed by the provisions of 38 C.F.R. 
§ 3.344 regarding stabilization of ratings.  See 38 C.F.R. 
§ 3.344(c) (2008).

Having decided that the process required to reduce the 
Veteran's ratings and terminating his TDIU was correctly 
followed by the RO, the next question to be addressed is 
whether, given the available evidence, such reductions and 
termination were warranted.  The ratings to be assigned for 
reduction in earning capacity are directed toward specific 
injury or disease.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
To ignore the specific nature of the disability experienced 
by the Veteran when assigning a rating violates certain 
essentials of rating.  These precepts mandate that there be 
an accurate description of the disabling condition, with 
consideration being given to the whole recorded history such 
that each of the elements of the disability to be rated are 
correctly set forth.  38 C.F.R. §§ 4.1, 4.2.

In this regard, when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain reported by the veteran.  DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of a loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups."  Id. at 206.

As to the Veteran's low back disorder, the RO has 
historically rated it as intervertebral disc syndrome.  Under 
the rating criteria that were in effect at the time of the 
October 2004 grant, the December 2007 reduction, and today, 
he will only be entitled to a restoration of the 40 percent 
rating previously assigned his disability if it is manifested 
by forward flexion of the thoracolumbar spine 30 degrees or 
less; favorable ankylosis of the entire thoracolumbar spine 
(Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  Lewis 
v. Derwinski, 3 Vet. App. 259 (1992)); or 4 weeks of 
physician ordered bed rest during the past 12 months.  
38 C.F.R. § 4.71a.

As to the Veteran's left femoral nerve neuropathy, under the 
rating criteria that were in effect at the time of the 
October 2004 grant, the December 2007 reduction, and today, 
he will only be entitled to a restoration of the 30 percent 
rating previously assigned his disability if it is manifested 
by severe incomplete paralysis of the anterior crural nerve.  
38 C.F.R. § 4.124a, Diagnostic Code 8526.

In the Veteran's case, the original 40 percent rating for his 
low back disorder and the 30 percent rating for his left 
femoral nerve neuropathy were assigned on account of findings 
reported at an August 2004 VA examination.  At that time, the 
Veteran reported that he needed a cane to walk or else he 
falls and complained of numbness and tingling radiating into 
his left extremity.  On examination, he had a moderate amount 
of discomfort and he walked very slowly with an antalgic gait 
and walked with the use of a cane.  Range of motion studies 
showed, with pain, flexion from 0 to 35 degrees, extension 
from 0 to 20 degrees, and rotation from 0 to 20 decrees with 
moderate difficulty and with the Veteran moving very slowly.  
Neurological examination disclosed deep tendon reflexes being 
absent in the left lower extremity and very weak in the right 
lower extremity, decreased ankle jerks bilaterally, and 
decreased sensation in the left leg.  It was also opined that 
the Veteran had moderate painful motion and mild to moderate 
tenderness over the back as well as moderate to moderate 
severe functional impairment.  

Since that time, the Veteran underwent VA examinations in 
April 2006, September 2007, and May 2008 to ascertain the 
current severity of his low back disorder and left femoral 
nerve neuropathy.

As to the low back disorder, the April 2006 VA spine examiner 
opined that lumbar spine forward flexion was to 90 degrees 
without deterioration even after multiple repetitions.  

Thereafter, the September 2007 VA examiner opined that 
forward flexion of the lumbar spine, talking into account the 
Veteran's complaints of pain, was to 85 degrees.  It was also 
opined that, while the Veteran had some mild increase in pain 
with use, there was no additional weakness, fatigue, 
incoordination, lack of endurance, or additional lost motion 
with repetitive use.  

Subsequently, at the May 2008 VA examination, it was noted 
that the Veteran reinjured his back in a recent fall and 
since that time he used a cane to ambulate and wore a back 
brace.  Thereafter, it was opined that forward flexion of the 
lumbar spine, talking into account the Veteran's complaints 
of pain, was to 40 degrees.  It was also opined that, while 
the Veteran had increased pain with use, there was no 
additional weakness, fatigue, incoordination, lack of 
endurance, or additional lost motion with repetitive use.  

Moreover, while treatment records show the Veteran's periodic 
complaints and treatment for low back pain, they are negative 
for evidence that forward flexion of the thoracolumbar spine 
is 30 degrees or less even taking into account the 
appellant's complaints of pain.  38 C.F.R. § 4.71a.  

Similarly, the record is negative for a diagnosis of 
ankylosis of the entire thoracolumbar spine and in the 
absence a diagnosis the Board may not rate his service-
connected low back disorder as ankylosis.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  In fact, April 2006, September 2007, 
and May 2008 VA examiners opined that he did not have 
ankylosis.  

Furthermore, the Board notes that the record is negative for 
physician ordered bed rest during the past 12 months.  In 
fact, the pre-rating reduction VA examiner in August 2004 as 
well as the post-rating reduction VA examiners in April 2006, 
September 2007, and May 2008 all reported that the Veteran 
did not have any physician ordered bed rest due to his 
service connected low back disorder.  38 C.F.R. § 4.71a.  

Consequently, because even taking into account the Veteran's 
complaints of pain as per the Court's holding in DeLuca, 
supra and 38 C.F.R. §§ 4.40, 4.45 (2008) the range of motion 
of the thoracolumbar spine was not limited to 30 degrees or 
less, because the record was negative for ankylosis of the 
thoracolumbar spine, and because the record was negative for 
the low back disorder having required physician ordered bed 
rest during the past 12 months, the Board finds that he did 
not meet the criteria for assignment of a 40 percent 
disability rating for his service-connected low back disorder 
at the time the December 2007 rating decision implemented the 
rating reduction in question.  38 C.F.R. § 4.71a.  Therefore, 
the RO's rating reduction was proper and restoration is not 
warranted.

As to the left femoral nerve neuropathy, the April 2006 VA 
spine examiner reported that while the Veteran sometimes used 
a cane to help walk due to left leg numbness and tingling, he 
mostly ambulated unaided.  On examination, his gait was 
normal and there were no muscles spasms.  Moreover, motor 
strength, sensation, and reflexes in the left lower extremity 
were all normal with sensation 2 for vibration, pine prick, 
light touch, and position sense, motor strength 5/5, and 
reflexes 2+.  

In addition, the April 2006 VA neurological examiner noted 
that an August 2004 electromyography (EMG) was normal.  On 
examination, the Veteran had no motor impairment, 5/5 muscle 
strength, a normal sensory examination, and no muscle 
atrophy.  However, he had reduced deep tendon reflexes of 1+.  

Thereafter, the September 2007 VA examiner reported that 
there were no muscles spasms, guarding, or weakness.  
Moreover, motor strength in the left lower extremity was 
normal; sensation was impaired at 1/2 to pine prick and light 
touch but 2/2 to position sense; and reflexes were impaired 
at 1+ at the knee and ankle.  

Subsequently, at the May 2008 VA examination, it was noted 
that an April 2007 EMG documented L5-S1 radiculopathy.  The 
Veteran at that time was once again using a cane to walk.  On 
examination, motor strength in the left lower extremity was 
reduced at 4/5; sensation was impaired at 1/2 to pine prick 
and light touch but 2/2 to position sense; and reflexes were 
impaired at 0 at the knee and ankle.  

Similarly, a June 2008 VA treatment record documented left 
lower extremity atrophy, 4/5 strength, and no ankle reflex.

The term "severe" as used in Diagnostic Code 8526 is not 
defined by regulation.  However, the overall regulatory 
scheme relating to impairment of the nerves of the lower 
extremities contemplates 30 percent ratings in cases where 
the Veteran actually experiences functional defects secondary 
to the nerve impairment.  For example, Diagnostic Code 
8521(paralysis of the external popliteal nerve), when rating 
complete paralysis, looks at whether the Veteran has a foot 
drop, a slight droop of first phalanges of all toes, weakened 
adduction, anesthesia covering the entire dorsum of foot and 
toes as well whether there is an inability to dorsiflex the 
foot, extend the proximal phalanges of the toes, and abduct 
the foot.  Similarly, under Diagnostic Code 8524 (paralysis 
of the internal popliteal nerve), when rating complete 
paralysis, the Board must consider whether the Veteran lost 
plantar flexion, frank adduction of foot is impossible, 
flexion and separation of toes is abolished, has immobility 
of the muscles of the sole, and, with lesions of the nerve 
high in the popliteal fossa, whether plantar flexion of the 
foot is lost.  Likewise, under Diagnostic Code 8525 
(paralysis of the posterior tibial nerve), when rating 
complete paralysis, the Board looks at paralysis of all 
muscles of the sole of the foot with painful paralysis of a 
causalgia nature, toes being unable to be flexed, weakened 
adduction, and impaired flexion.  38 C.F.R. § 4.124a.  

However, the record does not suggest that the Veteran's 
disability approximated such a degree of severity for his 
left femoral nerve neuropathy at the time of the December 
2007 rating decision implemented the rating reduction in 
question.  In fact, neurological examination in April 2006 
was normal and only slightly worse at the subsequent 
September 2007 examination.  While a significant worsening of 
the Veteran's adverse neurological symptomatology is seen at 
the May 2008 examination, these problems were not present at 
the time the December 2007 rating decision implemented the 
rating reduction in question.  Accordingly, the Veteran also 
did not meet the criteria for assignment of a 30 percent 
disability rating for his service-connected left femoral 
nerve neuropathy at the time the December 2007 rating 
decision implemented the rating reduction in question.  
Therefore, the RO's rating reduction was proper and 
restoration is not warranted.

As to the TDIU claim, a TDIU may be assigned where the 
schedular rating is less than total when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more with sufficient additional disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. § 4.16.  For purposes of calculating the 60 and 40 
percent ratings, disabilities resulting from common etiology 
will be considered as one disability.

At the time the December 2007 rating decision terminated his 
TDIU, the Veteran's service-connected disabilities are a low 
back disorder rated as 20 percent disabling and left femoral 
nerve neuropathy rated as 20 percent disabling. Since the 
Veteran's low back disorder causes the left femoral nerve 
neuropathy, the Board must consider them as one disability.  
Therefore, the Veteran had a total combined disability rating 
of 40 percent at the time of the TDIU termination.  Moreover, 
for the reasons explained above, the Veteran was not entitled 
to an increased rating for either of his service connected 
disabilities at the time the December 2007 rating decision 
terminated his TDIU.  As such, the Veteran did not meet the 
percentage threshold requirements provided in 38 C.F.R. 
§ 4.16(a) for consideration of entitlement to a TDIU the time 
of the TDIU termination.

As to his having been entitled to a TDIU based on extra-
schedular considerations under 38 C.F.R. § 4.16(b) at the 
time of the TDIU termination, 38 C.F.R. § 4.16(b) allows for 
a Veteran who does not meet the threshold requirements for 
the assignment of a TDIU but who is deemed by the Director of 
Compensation and Pension Services to be unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities to be rated totally disabled.  
The Veteran's service-connected disabilities, employment 
history, educational and vocational attainment and all other 
factors having a bearing on her employability must be 
considered and the claim submitted to the Director for 
determination.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon a veteran's actual 
industrial impairment.  In a pertinent precedent decision, VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria for determining 
unemployability include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a Veteran's advancing age and 
nonservice-connected disabilities may not be considered in 
the determination of whether a Veteran is entitled to a TDIU.  
For a Veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places him in a different position than other Veterans with 
the same disability rating.  The sole fact that a Veteran is 
unemployed or has difficulty obtaining employment is not 
enough to prove unemployability.  Additionally, it is noted 
that a high rating in and of it self is recognition that the 
impairment makes it difficult to obtain and keep employment.  
Thus, the question is whether the Veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In the Veteran's case, the TDIU was granted in the October 
2004 rating decision because the record showed he was unable 
to secure or follow substantial employment since June 23, 
2004, because of his low back disorder and associated 
neurological impairment.  At that time, the relevant evidence 
of record consisted of the August 2004 VA examinations in 
which it was opined, among other things, that the Veteran had 
moderate painful motion and mild to moderate tenderness over 
the back as well as moderate to moderate severe functional 
impairment.  It was thereafter noted that the Veteran was not 
working and opined that he was extremely limited as to what 
he does and can barely due any activities.  

As to the Veteran education and work history at that time, 
the Veteran's June 2004 application for a TDIU reflecting 
that he has one year of college.  He also reported that he 
had worked from April 2002 to June 2003 as a dispatcher and 
became disabled to work in June 2004.  While the Veteran told 
an August 2004 VA examiner that he had not worked since June 
2004 because of his back problems, a May 2005 VA treatment 
record noted that he was working at a restaurant.  His 
service personnel records show that his occupational 
specialty was infantry.  

The record also contained VA treatment records, dated from 
May 2004 to June 2004, that show complaints, diagnoses, or 
treatment for low back pain with left leg radiculopathy.  
They also document decreased strength, reflexes, and/or 
sensation in the left leg.  They also document complaints of 
being unable to feel when he needs to have a bowel movement.

Since that time, the Veteran underwent VA examinations in 
April 2006, September 2007, and May 2008 to ascertain the 
current severity of his service connected disabilities.  In 
this regard, the Board recognizes that the May 2008 VA 
examiner opined that his low back disorder had a significant 
occupational effect and some effect on daily living.  It was 
also opined that the "[V]eteran would have severe functional 
limitations to occupational duties that would require 
repetitive bending, lifting, or twisting.  Additionally, a 
[V]eteran would have difficulty with any occupational duties 
which would require weight-bearing of any kind, prolonged 
walking, prolonged standing, prolonged sitting, as well as 
bending, lifting, twisting, climbing, crawling, or 
carrying."  

However, the VA examinations which took place in connection 
with the TDIU termination did not reveal such adverse 
symptomatology.  In this regard, an April 2006 VA examiner 
noted that the Veteran's low back disorder had not caused him 
to lose any time from college and opined that it did not 
adversely affect his activities of daily living and had no 
significant occupational effect.  Similarly, the September 
2007 VA examiner opined that his low back disorder had no 
significant impairment on daily living.  

As to his employment and education, the Veteran told an April 
2006 VA examiner that he had been attended college and he 
expects to graduate in 2006.  Thereafter, a September 2007 VA 
examiner reported that, while the Veteran was not employed, 
he obtained a degree in computers and was not working because 
he was unable to find a job.  Subsequently, the May 2008 VA 
examiner reported that, while he has been unable to find a 
job to use his degree in computers, he recently 
(approximately one week earlier) obtained a job as a desk 
attendant at a motel.  The Veteran also testified that he 
thereafter obtained a job worked for a used care dealership 
and only stopped working that job in October or November 2008 
because the dealership was sold. 

Given the evidence as outline above, the Board finds that the 
Veteran was not precluded from securing and following some 
form of substantially gainful employment consistent with his 
education and work experience as a result of his service-
connected disabilities at the time of the TDIU termination.  
There was nothing in the record at that time to suggest that 
the Veteran could not secure and follow gainful employment 
due to his service-connected disabilities other than his own 
assertions.  In fact, the Veteran reported to one examiner 
that his disabilities did not prevent him from going to 
college and reported to other examiners that he was working.  
Moreover, none of the VA examiners opined that his service 
connected disabilities prevented him from securing and 
following gainful employment.  Accordingly, the Veteran did 
not meet the criteria for assignment of a TDIU at the time 
the December 2007 rating decision implemented the 
termination.  Therefore, the RO's termination was proper and 
restoration is not warranted.

The Increased Rating Claims

As noted, in part, above, the Veteran contends that his low 
back disorder and left femoral nerve neuropathy are more 
severe than rated.  It is also requested that the Veteran be 
afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the Veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Low Back Disorder

Most recently, a June 2008 rating decision granted a 20 
percent rating for the Veteran's low back disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (intervertebral disc 
syndrome). 

Accordingly, the Veteran will only be entitled to an 
increased, 40 percent, rating if his disability is manifested 
by forward flexion of the thoracolumbar spine 30 degrees or 
less; favorable ankylosis of the entire thoracolumbar spine; 
or 4 weeks of physician ordered bed rest during the past 12 
months.  38 C.F.R. § 4.71a.

As noted above, at its worst and taking into account the 
Veteran's complaints of pain, the record only shows 
thoracolumbar spine motion limited to 40 degrees.  See VA 
examination dated in May 2008.  Moreover, the September 2007 
and May 2008 examiners opined that he did not have ankylosis.  
Furthermore, VA examiners in September 2007 and May 2008 both 
reported that the Veteran did not have any physician ordered 
bed rest due to his service connected low back disorder.  
These medical opinions are not contradicted by any other 
medical evidence of record.  See Colvin v. Derwinski 1 Vet. 
App. 171, 175 (1991) (VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions).  

Consequently, because even taking into account the Veteran's 
complaints of pain as per the Court's holding in DeLuca, 
supra and 38 C.F.R. §§ 4.40, 4.45 the range of motion of the 
thoracolumbar spine was not limited to 30 degrees or less, 
because the record was negative for ankylosis of the 
thoracolumbar spine, and because the record was negative for 
the low back disorder having required physician ordered bed 
rest during the past 12 months, the Board finds that he did 
not meet the criteria for an increased rating for his low 
back disorder.  38 C.F.R. § 4.71a.  This is true throughout 
the period of time during which his claim has been pending.  
Hart, supra.

Lastly, the Board notes that each of the ways by which the 
back is ratable, other than some of those described in 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008), contemplates 
limitation of motion.  Also see VAOPGCPREC 36-97; 63 Fed. 
Reg. 31262 (1998).  Therefore, assigning separate ratings on 
the basis of both low back disorder and other symptoms, such 
as those set forth in Diagnostic Code 5242, would be 
inappropriate.  38 C.F.R. § 4.14 (2008).  


The Left Femoral Nerve Neuropathy

Most recently, a June 2008 rating decision granted a 20 
percent rating for the Veteran's left femoral nerve 
neuropathy under 38 C.F.R. § 4.124a, Diagnostic Code 8526 
(anterior crural nerve).   

Accordingly, the Veteran will be entitled to an increased, 30 
percent, rating if his disability is manifested by severe 
incomplete paralysis of the anterior crural nerve and a 40 
percent rating if it is manifested by complete paralysis of 
the of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, 
Diagnostic Code 8526.

In this regard, the September 2007 VA examiner reported that 
there were no muscles spasms, guarding, or weakness.  
Moreover, motor strength in the left lower extremity was 
normal; sensation was impaired at 1/2 to pine prick and light 
touch but 2/2 to position sense; and reflexes were impaired 
at 1+ at the knee and ankle.  

Subsequently, at the May 2008 VA examination, it was noted 
that an April 2007 EMG documented L5-S1 radiculopathy.  The 
Veteran at that time was once again using a cane to walk.  On 
examination, motor strength in the left lower extremity was 
reduced at 4/5; sensation was impaired at 1/2 to pine prick 
and light touch but 2/2 to position sense; and reflexes were 
impaired at 0 at the knee and ankle.  Similarly, a June 2008 
VA treatment record documented left lower extremity atrophy, 
4/5 strength, and no ankle reflex.

As noted above, the term "severe" as used in Diagnostic 
Code 8526 is not defined by regulation.  However, given the 
overall regulatory scheme relating to impairment of the 
nerves of the lower extremities as outlined above, the Board 
finds that while the sensory and reflex impairment documented 
by the September 2007 VA examiner does not rise to this level 
of impairment, the loss of reflexes in the knees and ankles 
as well as the lost motor strength and impaired sensation 
seen at the May 2008 VA examination as well as the muscle 
atrophy documented in the treatment records equates to such 
an impairment.  38 C.F.R. § 4.124a.  Accordingly, an 
increased, 30 percent, rating is warranted effective from 
May 22, 2008, because this is the first time that the record 
contains objective evidence of "severe" symptomatology.  
Hart, supra.  A higher rating is not warranted because the 
record does not ever document complete paralysis of the of 
the quadriceps extensor muscles.  38 C.F.R. § 4.124a.  

Conclusion

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO and the claimant's statements to his VA 
examiners as well as his and his wife's personal hearing 
testimony.  In this regard, while the Veteran is credible to 
report on what he sees and feels and others are credible to 
report on what they can see, neither is competent to report 
that a service connected disability meets the criteria for an 
increased rating because such an opinion requires medical 
expertise which they have not been shown to have.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board has also considered the doctrine of reasonable 
doubt.  However, to the extent outline above, as the 
preponderance of the evidence is against the Veteran's 
claims, the doctrine is not for application.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Accordingly, to the extent outlined 
above, the claims must be denied.


ORDER

Restoration of a 40 percent rating for a low back disorder is 
denied.

Restoration of a 30 percent rating for left femoral nerve 
neuropathy is denied.

Restoration of a TDIU is denied.

A rating in excess of 20 percent for a low back disorder, for 
the period from March 1, 2008, is denied.

A 30 percent rating for left femoral nerve neuropathy is 
granted from May 22, 2008.


REMAND

As to the claims for extra-schedular ratings for the 
Veteran's low back disorder and left femoral nerve 
neuropathy, the Board notes that the May 2008 VA examiner 
opined that his low back disorder had a significant 
occupational effect and some effect on daily living.  It was 
also opined that the "[V]eteran would have severe functional 
limitations to occupational duties that would require 
repetitive bending, lifting, or twisting.  Additionally, a 
[V]eteran would have difficulty with any occupational duties 
which would require weight-bearing of any kind, prolonged 
walking, prolonged standing, prolonged sitting, as well as 
bending, lifting, twisting, climbing, crawling, or 
carrying."  

The Board finds that the May 2008 VA examiner's opinion 
reasonably raises the question of whether his service 
connected disabilities cause unusual disability not 
contemplated by the rating schedule.  38 C.F.R. 
§ 3.321(b)(1).  Accordingly, a remand for submission of this 
question to the Director, Compensation and Pension is met.  
See 38 C.F.R. § 3.321(b)(1) (2008); Thun v. Peake, 22 Vet. 
App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.  The claims files should be forwarded 
to the Director, Compensation and Pension 
for an opinion as to whether the Veteran 
should receive an extra-schedular rating 
for his service connected low back 
disorder and/or left femoral nerve 
neuropathy.

2.  After undertaking the above 
development, the Veteran should be 
provided updated 38 U.S.C.A. § 5103(a) 
notice in accordance with the Court's 
holding in Vazquez-Flores, supra.

3.  Thereafter, the RO/AMC should 
readjudicate the claims.  Such 
reconsideration should take into account 
whether "staged" ratings are 
appropriate.  Hart, supra.  If any of the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


